United States Court of Appeals
                      For the First Circuit




No. 06-1147

          IVIS L. NEGRÓN-TORRES, on her own behalf and
            in representation of her minor child HSN,

                      Plaintiff, Appellant,

                               v.

                  VERIZON COMMUNICATIONS, INC.,

                      Defendant, Appellee.



                          ERRATA SHEET


     The opinion of this Court issued on February 9, 2007, is
amended as follows:

     On page 13, line 23: Replace "Wireless" with "Communications"